Dear Ms. Snider:
We are in receipt of your request for an opinion regarding identification of voters. Specifically, you have asked:
     (1.) Whether a person should be allowed to vote who refuses to identify him/herself in accordance with R.S. 18:562(D)?
     (2.) Whether personal knowledge is an acceptable form of identification?
     (3.) Whether a person is being denied the right to vote, if a commissioner refuses to allow the person to vote until they comply with R.S. 18:562(D)?
In response to your first question, Louisiana Revised Statute18:562(D) states:
          D.  Identification of voters. The commissioners shall identify each applicant, in the presence and view of the bystanders, by requiring the voter to submit his current Louisiana driver's license, current registration certificate, other identification card, or by comparison with the descriptive information on the precinct register.
The provisions of R.S. 18:562(D) are mandatory. There are four possible methods provided by which a commissioner shall identify voters, no other means of identification is provided for by law. Therefore, it is the opinion of our office that if a person refuses to provide sufficient identification, according to the provisions of R.S. 18:562(D), the commissioner shall not allow the person to vote.
In response to your second question, personal knowledge is not specifically stated as a method for identifying a person for the purpose of voting. However, a commissioner may identify a person to vote by comparison with the descriptive information on the precinct register, which information includes the person's address, ward and precinct number, social security number, and mother's maiden name. Many commissioners are familiar with the voters and may be able to personally identify a voter because they may be neighbors and/or friends, or have been voting at the same polling place with the same commissioners for several years.  Therefore, it is the opinion of our office that although personal knowledge is not a specified form of identification of voters, personal knowledge may be used along with the descriptive information on the precinct register.
In response to your third question, all commissioners must act in compliance with state law, as set out in the Louisiana Election Code. It is the duty of the commissioner to ensure that each and every person complies with the law before being allowed to vote. A voter who refuses to comply with the identification requirements of the Election Code is not being denied the right to vote, they are in fact, choosing not to exercise their right to vote. R.S. 18:562(E) provides for the procedure after identifying a person to vote as follows:
          E.  Procedure after identification. If satisfied that the applicant has identified himself as the voter named on the precinct register and that he is qualified to vote, a commissioner shall sign the precinct register opposite the voter's signature or mark, and he shall write the date of the election in the proper space. The voter then shall be allowed to vote.
Therefore, it is the opinion of our office that a commissioner must be satisfied with the identification of the voter prior to allowing the person to vote. If the voter refuses to provide satisfactory identification, it is proper for the commissioner to refuse to allow the person to vote until proper identification is made.
If we can be of further assistance, please advise.
Sincerely,
                         RICHARD P. IEYOUB Attorney General
                         BY: ANGIE ROGERS LaPLACE Assistant Attorney General
ARL:twc:lg